Carley, Judge.
In State v. Chandler, 184 Ga. App. 1 (360 SE2d 727) (1987), this Court reversed the judgment of the trial court. After granting the writ of certiorari, the Supreme Court of Georgia reversed the judgment of this Court. Chandler v. State, 257 Ga. 775 (364 SE2d 273) (1988). Accordingly, this Court’s judgment in State v. Chandler, supra, is vacated and the judgment of the Supreme Court is made the judgment of this Court. It follows that the judgment of the trial court is affirmed.

Judgment affirmed.


Birdsong, C. J., Deen, P. J., McMurray, P. J., Banke, P. J., Sognier, Pope, Benham, and Beasley, JJ., concur.